        Case 3:20-cv-00961-VC Document 27 Filed 08/27/20 Page 1 of 3




 1   Craig M. Peters SBN 184018
     ALTAIR LAW
 2   465 California Street, 5th Floor
     San Francisco, CA 94104-3313
 3
     (415) 988-9828
 4   cpeters@altairlaw.us

 5   Joseph S. May SBN 245924
     Has S. Jawandha SBN 322005
 6   LAW OFFICE OF JOSEPH S. MAY
     1388 Sutter Street, Suite 810
 7
     San Francisco, CA 94109
 8   Tel: (415) 781-3333
     Fax: (415) 707-6600
 9   joseph@josephmaylaw.com
10   Attorneys for Plaintiff J.H., a Minor,
11   through his Guardian ad Litem, Joan Tillman

12
                                  UNITED STATES DISTRICT COURT
13                               NORTHERN DISTRICT OF CALIFORNIA
                                     SAN FRANCISCO DIVISION
14

15
     J.H., a minor, through his Guardian ad             CASE NO. 20-CV-00961-VC
16   Litem, JOAN TILLMAN,
                                                        ORDER AS MODIFIED
17                      Plaintiff,                      STIPULATION TO CONTINUE CASE
                                                        MANAGEMENT CONFERENCE,
18           v.                                         HEARING ON DEFENDANTS’ MOTION
19                                                      TO DISMISS, AND OPPOSITION AND
     COUNTY OF SAN MATEO; AYSE                          REPLY DEADLINES
20   DOGAN; JULIE BERKOVATZ;
     TAMIKA DAWSON; and DOES 1 to 50,                   Action Filed: February 7, 2020
21   inclusive,                                         Trial Date:   TBD
22
                         Defendants.
23

24
             The Parties stipulate to continue the motion to dismiss the First Amended Complaint,
25
     filed by Defendants County of San Mateo, Ayse Dogan, and Julie Berkovatz, from September
26
     24, 2020 to October 8, 2020 or as soon thereafter as the Court’s schedule permits.
27
             The Parties further stipulate to continue the deadlines as follows:
28
                                                            1
     J.H. v. County of San Mateo, Case No. 20-CV-00961-VC
     STIPULATION TO CONTINUE CMC, 12(b)(6), AND DEADLINES
          Case 3:20-cv-00961-VC Document 27 Filed 08/27/20 Page 2 of 3




 1           1. The opposition shall be filed no later than September 11, 2020;

 2           2. The reply shall be filed no later than September 25, 2020.

 3           The Parties further stipulate to continue the initial Case Management Conference to

 4   October 14, 2020.

 5

 6   So stipulated.

 7   Dated: August 25, 2020                                     ALTAIR LAW
                                                                and
 8                                                              LAW OFFICE OF JOSEPH S. MAY
 9
10                                                              /s/ Joseph S. May
                                                                By: JOSEPH S. MAY
11                                                              Attorneys for Plaintiff J.H.
12

13
     Dated: August ___, 2020                                    JOHN C. BEIERS, COUNTY COUNSEL
14

15
                                                                /s/ Joseph F. Charles*
16                                                              By: JOSEPH F. CHARLES and
                                                                KIMBERLY A. MARLOW
17
                                                                Attorneys for Defendants County of San
18                                                              Mateo, Dogan, and Berkovatz

19                                                              * The filer attests he has the concurrence of
                                                                  this signatory to e-file the document
20

21

22                                           [PROPOSED] ORDER AS MODIFIED

23           Pursuant to the foregoing stipulation, and for good cause shown, the Court hereby
24   continues the hearing on Defendants’ Moton to Dismiss from September 24, 2020 to October 8,
25   2020. The deadline to file an opposition to the motion is continued to September 11, 2020, and
26   //
27   //
28
                                                            2
     J.H. v. County of San Mateo, Case No. 20-CV-00961-VC
     STIPULATION TO CONTINUE CMC, 12(b)(6), AND DEADLINES
Case 3:20-cv-00961-VC Document 27 Filed 08/27/20 Page 3 of 3
